EXHIBIT 12 Ratio of Earnings to Fixed Charges (In thousands of dollars) Fixed charges Interest expensed and capitalized $ 25,939 $ 35,353 $ 38,217 $ 30,721 $ 17,814 Preference dividends Preferred dividend 0 0 0 0 Divided by 1 – tax rate Preference dividend cost 0 0 0 0 Total fixed charges and preferred dividends Less: Interest on deposits ) Total fixed charges and preferred Dividends excluding interest on deposits $ 9,390 $ 9,885 $ 9,568 $ 7,779 $ 5,446 Earnings Pre-tax income $ 3,735 $ (343 ) $ 11,277 $ 14,610 $ 14,813 Add: Fixed charges and preferred dividends Total earnings Less: Interest on deposits ) Total earnings less interest on deposits $ 13,125 $ 9,542 $ 20,845 $ 22,389 $ 20,259 Ratio of earnings to fixed charges Including interest on deposits 1.13x 0.99x 1.30x 1.48x 1.83x Excluding interest on deposits 1.40x 0.97x 2.18x 2.88x 3.72x
